Citation Nr: 1731091	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected right shoulder and left wrist disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and to include as secondary to service-connected right shoulder and left wrist disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his interpreter. 


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1977 and from January 1980 to April 1980; he had additional service in the Army National Guard from November 1979 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In April 2013, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In February 2017, the Board informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed by the Board, that he is entitled to another Board hearing with a different Veterans Law Judge, and that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing and would proceed with adjudicating his appeal.  The Veteran did not respond to the letter within 30 days.  Therefore, the Board will proceed with appellate consideration.  

These matters were previously before the Board in May 2014, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not show that it is at least as likely as not that the Veteran's hypertension had its onset during, or is otherwise etiologically related to, his active service, or that the Veteran's hypertension is caused by, proximately due to, or chronically aggravated by, service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1131 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases, including hypertension, may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A disability which is proximately due to or the result of a service-connected disease or injury will also be service connected.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310 (b).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Analysis

The Veteran contends that he has hypertension due to his service, as well as due to the medication he takes to treat his service-connected right shoulder and left wrist disabilities.  The Board concedes that the Veteran has a current disability of hypertension.  The Veteran has competent diagnoses and takes medication for his condition.  The Veteran submitted an internet article stating that the use of his medication for his service-connected disabilities may increase blood pressure.

The Veteran's service treatment records are absent findings related to hypertension.  VA, Social Security Administration, and private treatment records show that the Veteran was first diagnosed with hypertension in 1998.  

The Veteran attended a VA examination in February 2015 to determine the etiology of his hypertension.  At that examination, the Veteran reported being a heavy smoker and regular consumer of alcohol.  The Veteran reported first getting treatment in 1998.  The examiner opined that it was less likely than not that the Veteran's current hypertension was caused by, related to, or aggravated by military service.  The examiner noted that service treatment records show no signs of hypertension, and that the Veteran was first diagnosed more than 10 years after separation from service.  The examiner further indicated that the Veteran has multiple risk factors including family history, high sodium, chronic smoking, and excessive alcohol consumption.  With regard to secondary service connection, the examiner opined that it was less likely than not that the Veteran's current hypertension was caused by, related to, or aggravated by his service-connected disabilities, including medication to treat such disorders.  The examiner stated that the medical literature does not support a direct etiologic relation between the Veteran's service-connected conditions and the development of essential hypertension.  She noted that although the medical literature recognizes that the use of certain medications like Tramadol may contribute to some elevated blood pressures, that effect is only transitory, and is not related to a permanent effect or permanent aggravation of the blood pressure.  The examiner further noted that the Veteran first took Tramadol in 2004, years after his hypertension diagnosis.  She finally indicated that the Veteran's hypertension has continued its natural course without aggravation.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

While the Veteran is competent to report symptoms such as headaches or dizziness, he is not considered competent to attribute his current hypertension to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board affords greater probative weight to the February 2015 VA examiner's opinion because the examiner took a complete view of the medical record, based his opinion on his knowledge and expertise as a medical professional, and examined the Veteran in-person.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Thus, the Board finds that the most probative evidence of record does not show that it is at least as likely as not that the Veteran's current hypertension had its onset during or was otherwise etiologically related to his active service, or that the Veteran's hypertension is caused by, proximately due to, or chronically aggravated by, service-connected disability, including medication treatment therefor.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected right shoulder and left wrist disabilities, is denied.


REMAND

Unfortunately, the issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, and to include as secondary to service-connected right shoulder and left wrist disabilities, must be remanded for further development before a decision may be made on the merits.

Pursuant to the May 2014 remand, the Veteran attended a February 2015 VA examination to, in pertinent part, obtain an opinion as to whether it was at least as likely as not that any of the Veteran's psychiatric conditions was caused by his service-connected disabilities, or medication to treat such disorders, and whether it is at least as likely as not that current psychiatric disorder(s) were aggravated as a result of his service-connected disabilities, or medication to treat such disorders.  

The examiner opined that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In her opinion, the examiner does not address the impact of the Veteran's medications.  Further, the examiner's rationale is that the Veteran only first sought psychiatric care in 1998, and he was employed until 1993.  The examiner concluded that a temporal relationship between the neuropsychiatric disorder and the Veteran's service-connected physical conditions is not established.  The examiner does not provide rationale with regard to a causal relationship.  With regard to aggravation, the examiner stated that the Veteran's baseline level could be determined, and described that baseline level as "Veteran reported seeking psychiatric care in 1998."  The examiner stated that the current severity was not greater than the baseline.  
When addressing aggravation, the examiner did not use the appropriate definition of aggravation, which is permanent worsening beyond natural progression of the disease.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who wrote the February 2015 psychological opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  The examiner must review the entire record, consider the Veteran's lay statements, and specifically consider the potential effect of the Veteran's reported pain medications on his current psychiatric disability. 

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was caused by his service-connected disabilities, or medication to treat such disorders.

The examiner must also opine whether it is at least as likely as not that any current acquired psychiatric disorder was aggravated (meaning permanently worsened beyond its normal progression) as a result of his service-connected disabilities, or medication to treat such disorders.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


